DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 2, 11, 15, 16, 19, 22, ad 23 stand rejected under Section 102.  Claim 3 stands rejected under Section 102 and, in the alternative, under Section 103.  Claims 6-8 and 22 stand rejected under Section 112(b).  Claims 6-8 stand rejected under Section 112(d).  Claims 6-8, 16, and 18-23 stand objected to for informalities.  Claims 13, 14, and 17 were previously canceled.  The specification and drawings stand objected to.  Claims 4-10, 12, 18, 20, and 21 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.
Applicants amended claims 1, 6, 16, and 22, canceled claims 2, 4, and 18, and added new claims 24-26.  Applicants provided amendments to the specification, and provided replacement drawings.
Turning first to the drawings: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Next, specification: Applicants’ amendments address the objections and are accepted and entered.  No new matter has been added.  The previously noted 
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.  Additional informalities that have been identified are addressed in the Examiner’s Amendment section below.
Section 112(d) rejections: Applicants’ amendments address the previously noted Section 112(d) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(d) rejections are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.  Applicants introduced a new basis for Section 112(b) rejections in their amendment.  These are corrected in the Examiner’s Amendment section, below.
Section 102 and Section 103 rejections: Applicants’ amendments overcome the previously noted rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 102 and Section 103 rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1, 3, 5-12, 15, 16, and 19-26 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. William Collard, on Friday, January 14, 2022.
The application has been amended as follows: 

Specification
Using the clean version of the specification filed December 22, 2021:
Page 21, paragraph 87, lines 9, 10: In each line, change “an length” to “a length”.

Claims
Claim 1, last line: Change “opening” to “openings”.
Claim 5, line 1: Change “claim 4” to “claim 1”.
Claim 6, line 1: Change “claim 4” to “claim 1”.
Claim 16, line 13: Change “comprising” to “comprises”.
Claim 22: Replace this claim’s language with the following language:
“A preparation method for making the display panel according to claim 15, comprising: manufacturing the substrate, the substrate including a display region and a peripheral region which is positioned in a periphery of the display region and used for 

Reasons for Allowance
Claims 1, 3, 5-12, 15, 16, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein an extending direction of the groove is identical with an extending direction of the pixel opening”, in combination with the remaining limitations of the claim.
With regard to claims 3, 5-12, 15, 22, and 23: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “at least one portion of the light-emitting layer is formed in the groove”, in combination with the remaining limitations of the claim.

With regard to claim 24: The claim has been found allowable because the prior art of record does not disclose “wherein a surface of the insulating layer which is positioned in the peripheral region has lyophobicity”, in combination with the remaining limitations of the claim.
With regard to claims 25 and 26: The claims have been found allowable due to their dependency from claim 24 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897